
	
		I
		112th CONGRESS
		1st Session
		H. R. 1207
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Sablan (for
			 himself, Mr. Carson of Indiana,
			 Mr. Honda,
			 Mr. Young of Alaska,
			 Mr. David Scott of Georgia,
			 Ms. Hirono,
			 Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Kildee,
			 Ms. Lee of California,
			 Mr. George Miller of California,
			 Mrs. Capps,
			 Ms. Roybal-Allard,
			 Mr. Grijalva,
			 Mr. Boren,
			 Mr. Al Green of Texas, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to establish
		  and operate a visitor facility to fulfill the purposes of the Marianas Trench
		  Marine National Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marianas Trench Marine National
			 Monument Visitor Facility Authorization Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)The terms
			 Marine National Monument or monument mean the
			 Marianas Trench Marine National Monument established by the President by a
			 proclamation dated January 6, 2009.
			(2)The term
			 Secretary means the Secretary of the Interior.
			3.Marianas Trench
			 Marine National Monument Visitor Facility
			(a)Visitor facility
			 authorizationThe Secretary is authorized to construct a
			 multipurpose visitor facility in the Commonwealth of the Northern Mariana
			 Islands for the interpretation and public education and enjoyment of the marine
			 environment within the boundaries of the Marine National Monument.
			(b)Visitor facility
			 location and description
				(1)In
			 generalThe Secretary shall
			 locate the visitor facility authorized under subsection (a) in the Northern
			 Mariana Islands at a location that is—
					(A)on land that is
			 under the control of the Federal Government on the date of enactment of this
			 Act and available for such use, or that is made available to the Federal
			 Government after such date for such use, at no additional lease cost to the
			 Federal Government; and
					(B)suitable to
			 fulfill the purposes of this Act.
					(2)Components of
			 visitor facilityThe facility authorized under subsection (a)
			 shall include—
					(A)adequate space for
			 permanent and temporary exhibits depicting the biological, geological,
			 archaeological, cultural, and recreational heritage of the monument;
					(B)a venue for public
			 education and interpretive programs relevant to the natural, cultural, and
			 aesthetic resources of the monument, including formal classroom space to
			 provide opportunities for research, training, and formal education regarding
			 the monument;
					(C)a location to
			 highlight the importance of the marine environment and the resources of the
			 monument to the people and culture of the Commonwealth of the Northern Mariana
			 Islands and other indigenous people and cultures of the Western Pacific Ocean
			 Basin;
					(D)a location to
			 provide information to the general public about natural resources, parks,
			 museums, cultural resources, opportunities for wildlife-dependent outdoor
			 recreation, and travel within the Commonwealth of the Northern Mariana Islands
			 that provide opportunities for the visiting public to actively or passively
			 experience the monument and to gain greater awareness and appreciation of the
			 resources therein;
					(E)sufficient visitor
			 amenities including restrooms, public telephones, drinking water, and other
			 basic facilities; and
					(F)administrative
			 office space sufficient to fulfill the management obligations and
			 responsibilities of the Secretary and other Federal agencies as specified in
			 the monument’s enabling proclamation.
					4.DonationsFor the purposes of the planning,
			 construction, and operation of the visitor facility authorized under section 3
			 of this Act, the Secretary may accept, retain, and expend donations of funds,
			 and use property or services donated from private persons and entities or from
			 public entities.
		
